Exhibit 10.7
 
Lilis Energy, Inc.
1900 Grant Street, Suite 720
Denver, CO 80203


April 29, 2014
 
T.R. Winston & Company, LLC
1999 Avenue of the Stars, Suite 2550
Log Angeles, CA  90067
Attention: Tyler Runnels and Karen Ting


Re:           Transaction Fee Agreement, dated March 28, 2014 (the “Agreement”)


Dear Sir or Madam:


As discussed, this letter, when executed in the space indicated below, shall
constitute our amendment to the above-referenced Transaction Fee Agreement
between Lilis Energy, Inc. and T.R. Winston & Company, LLC.


In consideration of our mutual efforts to pursue the transactions contemplated
by the Transaction Fee Agreement, we hereby agree that Section 1 of the letter
shall be amended and restated in its entirety as follows:


1.           The Company agrees to compensate the Broker as follows: (i) eight
percent (8%) of the gross proceeds of the offering, payable at the Closing (as
defined in the Purchase Agreement), (ii) one percent (1%) of the gross proceeds
received by the Company at Closing, payable at Closing, for a non-accountable
expense allowance, and (iii) shall reimburse the agent for its legal fees and
expenses equal to $25,000.


The remaining terms and conditions of the Agreement shall continue in full force
and effect.


If the foregoing meets your agreement, please execute a copy of this letter
agreement in the space indicated below and return one original to the
undersigned.
 

 
Lilis Energy, Inc.
       
By:
/s/ A. Bradley Gabbard
 
Name:
A. Bradley Gabbard
 
Title:
Chief Financial Officer

 
Agreed and Accepted:
 
T.R. Winston & Company, LLC
       
By:
/s/ G. Tyler Runnels
 
Name:
G. Tyler Runnels
 
Title:
Chairman & CEO
 

 